

115 S3466 IS: To designate the facility of the United States Postal Service located at 2650 North Dr. Martin Luther King Jr. Drive in Milwaukee, Wisconsin, as the “Vel R. Phillips Post Office Building”.
U.S. Senate
2018-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3466IN THE SENATE OF THE UNITED STATESSeptember 18, 2018Ms. Baldwin (for herself and Mr. Johnson) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo designate the facility of the United States Postal Service located at 2650 North Dr. Martin
			 Luther King Jr. Drive in Milwaukee, Wisconsin, as the Vel R. Phillips Post Office Building.
	
		1.Vel R. Phillips Post Office Building
 (a)DesignationThe facility of the United States Postal Service located at 2650 North Dr. Martin Luther King Jr. Drive in Milwaukee, Wisconsin, shall be known and designated as the Vel R. Phillips Post Office Building.
 (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Vel R. Phillips Post Office Building.